                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 UNITED STATES OF AMERICA                §
                                         §
 v.                                      §          No. 4:16CR176
                                         §          Judge Crone
 JAMES MORRIS BALAGIA (3)                §
 a.k.a. “DWI Dude”                       §

                                       ORDER

      On this day came on for consideration the United States’ Motion for Continuance,

requesting an extension of time to file its response to the Court's Order (Dkt. 235).

Having considered the Motion, and all other relevant pleadings, the Court grants the

request and orders that the government’s response to the Court’s Order (Dkt. 235) be due

on February 22, 2019.


        SIGNED this 22nd day of January, 2019.




                                ___________________________________
                                Christine A. Nowak
                                UNITED STATES MAGISTRATE JUDGE
